Citation Nr: 1609431	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  12-19 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as a lung condition.

3.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a sleep disorder.

4.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA regulations provide veterans with the right to appear at a hearing before the Board, as well as the right to be notified of the time and place of a scheduled hearing.  See 38 C.F.R. §§ 20.700, 20.702(b).  

In his July 2012 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  The Veteran withdrew his request for a hearing in July 2013.  

An August 2015 report of general information reflects that when VA contacted the Veteran, he requested a hearing for the issues subject to appeal.  There is no indication in the record that the Veteran's hearing request was answered.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board of Veterans' Appeals Travel Board hearing at the earliest available opportunity, or a videoconference hearing if the Veteran expresses such a preference.  Appropriate notice to the Veteran's representative shall be provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




